In an action to recover a balance of salary claimed to be due under an oral agreement whereby defendant employed plaintiff, and which was terminable at will, defendant appeals from a judgment in favor of plaintiff. Judgment unanimously affirmed, with costs. It was for the jury to say whether the defendant gave a definite promise to pay compensation in addition to the weekly payments and whether plaintiff continued in its employ because of that promise. Likewise, it was for the jury to determine whether or not it was the intention of the parties that no part of the additional compensation should be payable unless plaintiff remained in the employ until the end of the year. Present — Nolan, ¡P. J., Carswell, Adel, Sneed and MacCrate, JJ.